DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/084407 on June 15, 2022, in which Claims 1-10 and 21-30 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 21-30 are pending, of which Claims 1-10 and 21-30 are allowed.  

Allowable Subject Matter
Claims 1-10 and 21-30 are allowable in light of the Applicant's argument and in light of the prior art made of record. Claims are renumbered as Claims 1-20.


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “identifying within the backup data, based on the index, matching backup data that matches the textual pattern, wherein the matching backup data comprises at least one of a file and a file folder backed up within the backup data stored in the secondary storage; editing metadata in the index that references the matching backup data, wherein the editing of the metadata in the index does not cause changes that to the matching backup data as physically stored in the secondary storage; and transmitting to the second computing device a view of the backup data, wherein the view is based on the metadata as edited in the index, and further wherein the view is not based on the matching backup data as physically stored in the secondary storage ”, in Claims 1 and 21; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-10 and 21-30 are hereby allowed.

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Kumarasamy et al. (U.S. Patent Application 2013/0227352), hereinafter “Kumarasamy”.  Kumarasamy is cited on PTO-892 filed 6/26/2022.
	Kumarasamy: ¶ 263 teaches that the media agent can also update its index to include data and/or metadata related to the backup copy, such as information indicating where the backup copy resides on the disk library, data and metadata 
for cache retrieval, etc. 

Although conceptually similar to the claimed invention of the instant application, Kumarasamy does not teach editing the metadata in the index in reference to the matching backup data, without editing the actual matching backup data.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hecht (2008/0282321) teaches managing a plurality of data protection resources.
-Kryger (2007/0043790) teaches snapshot indexing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114